------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- internal_revenue_service department of the treasury washington dc number release date index number ---------------------------------- ---------------------------------------------------- ---------------- ------------------------------------------ ------------------------------------------------------------ ----- third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-106566-08 date june legend taxpayer ------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------- -------------------------------------------------------------- state a --------- cities ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------- b c d cooperative e pool project pool project agency --------------- --------- -------------------- ------------------------------------ -------------------------------------- -------------------- -------------------------- ---------------------------------------- plr-106566-08 b c d e f g h i j k l ------- ---------------- -------- -------- ----- ----- ------- ------- ------------------ ------- ------- dear ------------------ this is in response to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representatives the ruling concerns the federal_income_tax consequences of a proposed transaction as described below taxpayer is a nonprofit nonstock cooperative business corporation formed under state a law in b taxpayer has been recognized as a tax-exempt_organization described under sec_501 of the internal_revenue_code since c taxpayer’s articles of incorporation state its purposes to be among other things to generate and purchase electric energy for its members to transmit and sell such electric energy to its members and to construct acquire lease and operate any and all plants dams reservoirs pipelines turbines generators transformers machinery supplies equipment electric transmission and distribution lines etc necessary or appropriate for carrying out the purposes of the corporation plr-106566-08 taxpayer has approximately d members taxpayer allocates the excess revenues collected over cost to its members based on their purchases from the organization taxpayer accounts on a patronage basis to its members for all amounts received from each member for the furnishing of electric energy and heat and pays by credits to capital_account for each member all such amounts in excess of operating costs taxpayer is the sole electrical utility for the communities of b and c in state a and the surrounding vicinities taxpayer produces and distributes electricity to approximately e customers currently taxpayer operates ----- power plants a liquid- fuel turbine cogeneration electricity and heat plant -----diesel generator plants and the d project the d project consists of a hydroelectric generating plant with a dam reservoir dike spillway and penstocks and associated real_property structures and equipment located approximately ----- miles south of c taxpayer also maintains f miles of transmission lines g miles of distribution lines ----- transmission stations ----- distribution substation operations and office facilities in b and c taxpayer constructed the d project in h in i taxpayer sold the d project to the state a power authority authority a political_subdivision of state a the sale was a part of the pool project pursuant to which --------other hydroelectric generating plants were contributed to the authority the ----- hydroelectric projects in the pool project are known collectively as the pool as part of the pool project taxpayer operates d and each of the---------other hydroelectric projects is operated by the electrical utility provider that transferred it to the pool one of the projects is operated by ----- utilities along with the other utility providers taxpayer has entered into a long term power sales agreement psa with the authority for a term that will end in j the other parties to the psa are cooperative e and the ------- municipal power agencies of cities the ------ utilities and taxpayer are referred to as the purchasing utilities under the psa each of the purchasing utilities agrees to operate and maintain its respective facility and to purchase electrical power from the authority to the extent of available capacity none of the facilities or associated power lines maintained by the purchasing utilities is interconnected with the others taxpayer is responsible for operating and maintaining the d project and for purchasing all power produced by the d project from the authority pursuant to state a legislation establishing the pool project the ----- projects are considered as one project for purposes of providing uniform rates and sharing risks under the terms of the psa each of the purchasing utilities purchases power at the same wholesale power rate even though the costs of producing power at the ------- plr-106566-08 facilities is not uniform and each of the purchasing utilities obtains power only from the particular facility it is responsible for operating and maintaining the pooling arrangement reduces taxpayer’s costs because the cost to operate the d project is more than taxpayer pays for power under the psa in k the agency determined previously by the internal_revenue_service to be a political_subdivision of state a purchased the pool facilities from the authority in l an engineering firm that was commissioned to provide an estimate of value of the agency facilities estimated the value of the d project assets at a ----------- dollar_figure---------------- the firm estimated the d project’s repair and replacement costs at -------------------and the costs to relocate its transmission lines to be dollar_figure--------------- the purchasing utilities have proposed that taxpayer and cooperative e withdraw from the agency and the psa taxpayer and cooperative e would withdraw from the agency and the agency would release taxpayer and cooperative e from all obligations and rights under all agreements relating to the agency including the psa cooperative e would transfer dollar_figure---------------to the agency and the agency would transfer dollar_figure---------------to taxpayer ownership of the d assets including the d facility and the associated transmission lines equipment contracts material real_property interests records and documents would be transferred to taxpayer ownership of the project including associated infrastructure obligations etc would be transferred to cooperative e in the future taxpayer would not transfer ownership of d and cooperative e would not transfer ownership of the project without legislative approval in the event a rural electric cooperative such as taxpayer loses its tax-exempt status sec_501 of the code no longer applies until such time as the cooperative again satisfies the requirements for exemption during any taxable_period the rules applicable to the electric cooperative depend on the reasons why it failed its exemption test if exemption was lost because the company failed to operate on a cooperative basis then it will be taxed under the same rules applicable to for-profit corporations alternatively if the cooperative becomes taxable because it failed the so- called 85-percent-income test imposed by sec_501 then the organization will be taxed as a nonexempt_cooperative while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty-year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment subchapter_t of the code as part of the revenue act of pub_l_no h_r plr-106566-08 with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were defined however sec_1381 of the code states that subchapter_t is not applicable to organization engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess under this earlier body of tax law applicable to nonexempt electric cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to its members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while subchapter_t does not control the taxation of nonexempt electric cooperatives its foundations rest upon pre-1962 cooperative tax law as a result there are certain basic parallels between the tax treatment of nonexempt utility cooperatives and treatment of other cooperative organizations under subchapter_t therefore to extent that subchapter_t reflects cooperative taxation as it existed prior to it is instructive in resolving certain issues facing rural_electric_cooperatives this is because congress stated that in enacting subchapter_t it was merely codifying the long common_law history of cooperative taxation with the exception of ensuring at least one annual level of tax at the cooperative or patron level see s rep no 87th cong 1st sess and arguably the case law post-enactment is merely a continuation and refinement of the pre-enactment common_law this is particularly true with respect to defining certain terms such as operating_on_a_cooperative_basis and patronage income perhaps the most succinct definition of the term cooperative for federal_income_tax purposes was provided by the u s tax_court in 44_tc_305 acq 1966_1_cb_3 the tax_court said plr-106566-08 under the cooperative association form or organization on the other hand the worker- members of the association supply their own capital at their own risk select their own management and supply their own direction for the enterprise through worker meetings conducted on a democratic basis and then themselves receive the fruits of their cooperative endeavors through allocations of the same among themselves as co-workers in proportion to the amounts of their active_participation in the cooperative undertaking the tax_court went on to describe three guiding principles at the core of economic cooperative theory as subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and allocation among the worker-members of all fruits and increases arising from their cooperative endeavor ie the excess of operating revenues over the costs incurred in generating those revenues in proportion to the worker-members active_participation in the cooperative endeavor t c pincite the mechanism by which electric cooperatives achieve operation at cost is the patronage_dividend or capital credit since the payment of patronage_dividends and operation at cost is so critical to achieving cooperative status as defined by puget sound it is important to analyze this issue rural_electric_cooperatives perform a final accounting at year-end to determine the net margin derived from their members’ patronage during the course of the year then the excess over cost collected from members is returned to them by a capital credit allocation based on each member’s patronage those capital credits are typically paid_by allocations of capital credit certificates or notices of allocation rather than in cash the capital credits retained form the foundation for the organization’s equity_capital a true patronage_dividend that may be excluded from the income of a rural electric cooperative must meet the three tests set forth in 86_fsupp_201 n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are it must be made subject_to a preexisting legal_obligation the allocation must be made on the basis of patronage and plr-106566-08 the margins allocated must be derived from the profits generated from patrons’ dealings with the cooperative although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt electric cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t of the code while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from plr-106566-08 patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental plr-106566-08 income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 in the instant case taxpayer is swapping an asset used in the cooperative’s business the psa for the real assets that produce electricity that taxpayer sells to its patrons and cash thus the gains at issue are realized in a transaction that is directly related to the cooperative enterprise and patronage sourced accordingly based solely on the above we rule that any gross_income to taxpayer as result of taxpayer’s receipt of the d project assets and cash from the agency if the receipt of such income causes taxpayer to fail to qualify for exemption under sec_501 of the code for the year of such receipt will be patronage sourced income and taxpayer may allocate such income to its members as patronage_dividends and deduct or exclude such income from its taxable_income under revrul_83_135 and the rules applicable to taxable electric cooperatives this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of this ruling is being sent to your authorized representatives sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
